                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERNEST E. JONES,                                   Case No. 18-cv-07086-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART DEFENDANTS’
                                                                                            MOTION TO DISMISS
                                  10     GENERAL ELECTRIC COMPANY, et al.,
                                                                                            Docket No. 23
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                      I.       INTRODUCTION
                                  14          Plaintiff Ernest Jones brings suit against his former employers General Electric Company
                                  15   (“GE”), Baker Hughes, a General Electric Company (“BHGE”), Lorenzo Simonelli, Matthias
                                  16   Heilmann, and Harry Elsinga (collectively, “Defendants”). The gravamen of Mr. Jones’ complaint
                                  17   is that Defendants retaliatorily terminated him shortly after he objected to Defendants reneging on
                                  18   their promise to pay commission to his sales team, obstructed him from obtaining new
                                  19   employment after his termination, and discriminated against him on the basis of his race and
                                  20   national origin. Mr. Jones asserts claims for (1) breach of implied contract; (2) breach of the
                                  21   implied covenant of good faith and fair dealing; (3) employment discrimination on the basis of
                                  22   race under Title VII; (4) employment discrimination on the basis of national origin under Title
                                  23   VII; (5) termination for whistleblowing under California Labor Code Sections 98.6, 98.7, and
                                  24   1102.5; (6) wrongful discharge in violation of public policy; (7) restitution, conversion, breach of
                                  25   fiduciary duty, and bailment; (8) intentional and negligent infliction of emotional distress (“IIED”
                                  26   and “NIED”); (9) defamation; (10) interference with prospective economic advantage; (11)
                                  27   retaliation in violation of 42 U.S.C. § 1981; (12) violation of the California Private Attorneys
                                  28   General Act (“PAGA”); and (13) violation of the Racketeer Influenced and Corrupt Organizations
                                   1   Act (“RICO”).

                                   2          Pending before the Court is Defendants’ motion to dismiss the First, Second, Seventh,

                                   3   Eighth, Ninth, Tenth, Twelfth, and Thirteenth causes of action in the complaint. Docket No. 23

                                   4   (“Mot.”). For the reasons discussed at the March 28, 2019 hearing on the motion, and the

                                   5   additional reasons below, the motion is GRANTED in part and DENIED in part.

                                   6                                     II.          LEGAL STANDARD

                                   7          For a plaintiff to survive a Rule 12(b)(6) motion to dismiss after Ashcroft v. Iqbal, 556

                                   8   U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), her factual allegations

                                   9   “must . . . suggest that the claim has at least a plausible chance of success.” Levitt v. Yelp! Inc.,

                                  10   765 F.3d 1123, 1134-35 (9th Cir. 2014). In other words, the complaint “must allege ‘factual

                                  11   content that allows the court to draw the reasonable inference that the defendant is liable for the

                                  12   misconduct alleged.’” Id. (citations omitted). “The plausibility standard is not akin to a
Northern District of California
 United States District Court




                                  13   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  14   unlawfully.” Iqbal, 556 U.S. at 678. Where a complaint pleads facts that are “merely consistent

                                  15   with” a defendant’s liability, it “stops short of the line between possibility and plausibility ‘of

                                  16   entitlement to relief.’” Id.

                                  17                                           III.     DISCUSSION

                                  18   A.     Breach of Implied Contract (First Cause of Action)

                                  19          The elements of a breach of contract claim are: (1) the existence of a contract, (2)

                                  20   performance or excuse for nonperformance, (3) defendant’s breach, and (4) damages. Oasis West

                                  21   Realty, LLC v. Goldman, 51 Cal. 4th 811, 821 (2011). “A cause of action for breach of implied

                                  22   contract has the same elements as does a cause of action for breach of contract, except that the

                                  23   promise is not expressed in words but is implied from the promisor’s conduct.” Yari v. Producers

                                  24   Guild of Am., Inc., 161 Cal. App. 4th 172, 182 (2008) (citation omitted).

                                  25          Mr. Jones’ complaint does not plead sufficient facts for the Court to plausibly infer that an

                                  26   implied contract was formed between Mr. Jones and Defendants. Because “the existence and

                                  27   terms of [an implied contract] are manifested by conduct,” Cal. Civ. Code § 1621, a plaintiff must

                                  28   provide enough factual content to support the plausible inference that the implied contract existed.
                                                                                          2
                                   1   See, e.g., In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d 953, 982 (N.D. Cal. 2016). The

                                   2   complaint suggests that “a GE policy document” titled “The Spirit and the Letter” constituted an

                                   3   implied contract, Docket No. 1 (“Compl.”) ¶ 51, but there is no other mention of this document in

                                   4   the complaint. The complaint provides no information regarding whether and how “The Spirit and

                                   5   the Letter” is implicitly incorporated into their employment agreement.

                                   6          Accordingly, the breach of implied contract claim is DISMISSED with leave to amend.

                                   7   B.     Breach of Implied Covenant of Good Faith and Fair Dealing (Second Cause of Action)

                                   8          Every contract contains an implied-in-law covenant of good faith and fair dealing. Foley v.

                                   9   Interactive Data Corp., 47 Cal.3d 654, 683–84 (1988). “Simply stated, the burden imposed is that

                                  10   neither party will do anything which will injure the right of the other to receive the benefits of the

                                  11   agreement. Or, to put it another way, the implied covenant imposes upon each party the obligation

                                  12   to do everything that the contract presupposes they will do to accomplish its purpose.” Careau &
Northern District of California
 United States District Court




                                  13   Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1393 (1990) (citations, quotations, and

                                  14   alterations omitted). Here, the alleged breach of the implied covenant of good faith and fair

                                  15   dealing is based on the covenant “implied by fact and law into the employment agreement

                                  16   between PLAINTIFF and GE/BHGE.” Compl. ¶ 53. To state a plausible claim for breach of the

                                  17   implied covenant of good faith and fair dealing, it is sufficient that Mr. Jones “has alleged that he

                                  18   had a written contract with Defendant[s]”—his employment agreement—which imposed upon

                                  19   Defendants “a duty to execute the contract’s purposes in good faith.” Daly v. United Healthcare

                                  20   Ins. Co., No. 10-CV-03032-LHK, 2010 WL 4510911, at *4 (N.D. Cal. Nov. 1, 2010).

                                  21          Defendants contend that Mr. Jones’ implied covenant claim is duplicative of his implied

                                  22   contract claim and should therefore be dismissed. To be sure, “when both causes of action cite the

                                  23   same underlying breach, the implied covenant cause of action will be superfluous with the contract

                                  24   cause of action.” Landucci v. State Farm Ins. Co., 65 F. Supp. 3d 694, 716 (N.D. Cal. 2014)

                                  25   (citing Guz, 24 Cal. 4th at 327). However, at this early stage of the proceedings, it cannot be said

                                  26   with certainty that Mr. Jones’ implied covenant claim is superfluous because his implied contract

                                  27   claim has not been sufficiently pleaded. Further, Federal Rule of Civil Procedure 8(d)(2) allows a

                                  28   plaintiff to plead claims in the alternative. Accordingly, the motion to dismiss is DENIED with
                                                                                          3
                                   1   respect to the implied covenant claim.

                                   2   C.     Restitution, Breach of Fiduciary Duty, Conversion, and Bailment (Seventh Cause of

                                   3          Action)

                                   4          1.      Restitution

                                   5          Mr. Jones has opted to withdraw this cause of action. Opp. at 8 n.8. Accordingly, it is

                                   6   DISMISSED with prejudice.

                                   7          2.      Breach of Fiduciary Duty

                                   8          To state a claim for breach of fiduciary duty, a plaintiff must allege: (1) existence of a

                                   9   fiduciary duty; (2) breach of the fiduciary duty; and (3) damage proximately caused by the breach.

                                  10   Pierce v. Lyman, 1 Cal. App. 4th 1093, 1101 (1991). Mr. Jones’ complaint falls short at the first

                                  11   element. The fiduciary duty goes “beyond . . . mere fairness and honesty” and requires the

                                  12   fiduciary to “undertake to act on behalf of the beneficiary, giving priority to the best interest of the
Northern District of California
 United States District Court




                                  13   beneficiary.” Comm. On Children’s Television, Inc. v. Gen. Foods Corp., 35 Cal. 3d 197, 222

                                  14   (1983). This means “a fiduciary relationship will be found only when an individual or entity has

                                  15   knowingly undertaken that high duty or when the law imposes the duty in special relationships

                                  16   such as agency, partnership or joint venture.” World Surveillance Grp. Inc. v. La Jolla Cove

                                  17   Inv’rs, Inc., 66 F. Supp. 3d 1233, 1235 (N.D. Cal. 2014) (citations omitted).

                                  18          The complaint here alleges conclusorily that “[i]n the case of Oracle stock options, these

                                  19   assets were entrusted to BHGE for its prudent management as part of its recruitment of

                                  20   PLAINTIFF for employment.” Compl. ¶ 63. This “do[es] not come close to alleging facts

                                  21   sufficient to impose the exceptional duties of a fiduciary on [Defendants].” World Surveillance

                                  22   Grp., 66 F. Supp. 3d at 1236. Even accepting as true that Mr. Jones entrusted his Oracle stock

                                  23   options to BHGE, no facts are offered to show that Defendants “knowingly undert[ook]” the duty

                                  24   of putting Mr. Jones’ interests before their own. Id. at 1235. Nor does the complaint allege a

                                  25   special relationship that would impose a fiduciary duty as a matter of law.

                                  26          Accordingly, this claim is DISMISSED with leave to amend with more facts regarding

                                  27   the alleged fiduciary relationship.

                                  28
                                                                                          4
                                   1          3.      Conversion

                                   2          Conversion is the wrongful exercise of dominion over the property of another. Burlesci v.

                                   3   Petersen, 68 Cal. App. 4th 1062, 1066 (1998). The elements of a conversion claim are: (1) the

                                   4   plaintiff’s ownership or right to possession of the property; (2) the defendant’s conversion by a

                                   5   wrongful act or disposition of property rights; and (3) damages. Id. To satisfy the first element,

                                   6   “the plaintiff must identify some property in which he had property rights with which the

                                   7   defendant could, and did, interfere.” Silvaco Data Sys. v. Intel Corp., 184 Cal. App. 4th 210, 238

                                   8   (2010) (emphases removed), disapproved of on other grounds by Kwikset Corp. v. Superior Court,

                                   9   51 Cal. 4th 310 (2011). Mr. Jones’ complaint is deficient in this regard. It alleges only that

                                  10   “Corporate Defendants’ conduct constitutes misappropriation and/or improper retention of

                                  11   financial benefits belonging to PLAINTIFF,” without specifying what the financial benefits are.

                                  12   Compl. ¶ 63.
Northern District of California
 United States District Court




                                  13          Accordingly, the conversion claim is DISMISSED with leave to amend with additional

                                  14   factual allegations going to the elements of the claim.

                                  15          4.      Bailment

                                  16          “In an action for breach of a bailment contract, the bailor must prove that the agreement is

                                  17   a bailment contract, the property was deposited with the bailee, a demand was made for the

                                  18   property, and the bailee failed to return the property.” Needelman v. DeWolf Realty Co., 239 Cal.

                                  19   App. 4th 750, 762 n.6 (2015) (citing Gebert v. Yank, 172 Cal. App. 3d 544, 551–52 (1985)). As

                                  20   with Mr. Jones’ conversion claim, the barebones allegations in the complaint are insufficient to

                                  21   support a bailment claim. The vague reference to a “stock swap” and “stock options,” Compl.

                                  22   ¶ 23, do not establish that there was a bailment contract between Mr. Jones and Defendants.

                                  23   Moreover, Mr. Jones’ brief states that he was “induced to sell” his Oracle stock to an unspecified

                                  24   party, Opp. at 9, which tends to undermine any inference that “the property was deposited with

                                  25   [Defendants],” Needelman, 239 Cal. App. 4th at 762 n.6.

                                  26          Accordingly, Mr. Jones’ bailment claim is DISMISSED with leave to amend to clarify

                                  27   the factual basis for the claim.

                                  28
                                                                                         5
                                   1   D.     Intentional and Negligent Infliction of Emotional Distress (Eighth Cause of Action)

                                   2          The eighth cause of action is for “intentional and/or negligent infliction of emotional

                                   3   distress” caused by “Defendants’ treatment of PLAINTIFF following the October 11 and 13

                                   4   meetings and . . . of his termination and Defendant’s continued thwarting of PLAINTIFF’s ability

                                   5   to get another job.” Compl. ¶ 65. Defendants move to dismiss this cause of action on several

                                   6   grounds.

                                   7          1.        Exclusivity of Workers’ Compensation Doctrine

                                   8          First, Defendants argue that Mr. Jones’ claims for emotional distress are barred by

                                   9   California’s Workers’ Compensation Act (“WCA”). The WCA provides for “[l]iability . . . in lieu

                                  10   of any other liability” for certain injuries incurred in the course of a plaintiff’s employment,

                                  11   subject to certain statutory exceptions that neither party argues are applicable here. Cal. Lab.

                                  12   Code § 3600(a). Apart from those codified exceptions, “the right to recover compensation is . . .
Northern District of California
 United States District Court




                                  13   the sole and exclusive remedy of the employee or his or her dependents against the employer.” Id.

                                  14   § 3602(a). The effect of the WCA is that, for injuries arising out of the course of employment,

                                  15   employees are “generally prohibited from pursuing any tort remedies against the employer or its

                                  16   agents that would otherwise apply.” Light v. Cal. Dep’t of Parks and Recreation, 14 Cal. App. 5th

                                  17   75, 96 (2017).

                                  18          The California Supreme Court has squarely held that “injuries resulting from the

                                  19   termination of employment may be included within the scope of workers’ compensation” because

                                  20   termination decisions are “considered a normal and inherent part of employment.” Shoemaker v.

                                  21   Myers, 52 Cal. 3d 1, 18 (1990) (citation omitted). Workers’ compensation is thus the exclusive

                                  22   remedy for such injuries. See id. Under Shoemaker, to the extent Mr. Jones’ alleged emotional

                                  23   distress was caused by either “the act of termination [or] the acts leading up to [his] termination,”

                                  24   his claims are foreclosed by the WCA. 52 Cal. 3d at 20. However, discrimination is a well-

                                  25   established category of employer misconduct that is not considered a normal part of the

                                  26   employment relationship. See, e.g., Gantt v. Sentry Ins., 1 Cal. 4th 1083, 1101 (1992); Smith v.

                                  27   Int’l Brotherhood of Electrical Workers, 109 Cal. App. 4th 1637, 1658 (2003). Here, Mr. Jones’

                                  28   emotional distress claims are based in part on his allegations that Defendants’ decision to
                                                                                          6
                                   1   terminate him were tainted by racial and national origin animus. See, e.g., Compl. ¶¶ 31, 55, 57.

                                   2   These claims are not barred by the WCA exclusivity doctrine. Nor is Mr. Jones’ claim that

                                   3   Defendants continued to obstruct his ability to find new employment after his termination barred,

                                   4   since that injury was not “incurred in the course of [his] employment.” Cal. Lab. Code § 3600(a).

                                   5          2.      IIED

                                   6          Defendants next argue that Mr. Jones’ IIED claim fails on the merits. To prevail on an

                                   7   IIED claim, a plaintiff must prove: “(1) extreme and outrageous conduct by the defendant with the

                                   8   intention of causing, or reckless disregard of the probability of causing, emotional distress; (2) the

                                   9   plaintiff’s suffering severe or extreme emotional distress; and (3) actual and proximate causation

                                  10   of the emotional distress by the defendant’s outrageous conduct.” Avina v. United States, 681

                                  11   F.3d 1127, 1131 (9th Cir. 2012) (applying California law). The first prong requires the conduct to

                                  12   “be so extreme as to exceed all bounds of that usually tolerated in a civilized community.”
Northern District of California
 United States District Court




                                  13   Berkeley v. Dowds, 152 Cal. App. 4th 518, 533 (2007) (citation and internal quotation marks

                                  14   omitted). Mr. Jones’ complaint does not detail what about Defendants’ conduct was extreme or

                                  15   outrageous, and conclusorily asserts that he “has suffered humiliation, embarrassment, emotional

                                  16   and mental anguish.” Compl. ¶ 65. His opposition brief asks for leave to amend “to add details

                                  17   about the precise intentional and outrageous conduct to which he was subjected.” Opp. at 10.

                                  18          Accordingly, the IIED claim is DISMISSED with leave to amend to the extent it is

                                  19   premised on allegations of discrimination, and DISMISSED with prejudice otherwise.

                                  20          3.      NIED

                                  21          NIED is simply a species of negligence. See Potter v. Firestone Tire & Rubber Co., 6 Cal.

                                  22   4th 965, 984 (1993). Mr. Jones’ NIED claim, like his IIED claim, is based on Defendants’

                                  23   employment decisions. See Compl. ¶ 65. The problem for Mr. Jones is that the alleged

                                  24   employment decisions are intentional, not negligent, and “where the conduct alleged is intentional,

                                  25   it cannot be used as a basis for a negligent infliction of emotional distress claim.” Edwards v. U.S.

                                  26   Fid. & Guar. Co., 848 F. Supp. 1460, 1466 (N.D. Cal. 1994), aff’d, 74 F.3d 1245 (9th Cir. 1996).

                                  27   For similar reasons, “although discrimination claims are excluded from the workers’

                                  28   compensation bargain, an NIED claim may not be premised on discrimination because courts have
                                                                                         7
                                   1   held that such discrimination is inherently ‘intentional’ conduct and therefore not within the scope

                                   2   of an NIED claim.” Galarpe v. United Airlines, Inc., No. 17-CV-06514-EMC, 2018 WL 348161,

                                   3   at *8 (N.D. Cal. Jan. 10, 2018).

                                   4          Accordingly, Mr. Jones’ NIED claim is DISMISSED with prejudice.

                                   5   E.     Defamation (Ninth Cause of Action)

                                   6          “Defamation constitutes an injury to reputation; the injury may occur by means of libel or

                                   7   slander.” Shively v. Bozanich, 31 Cal. 4th 1230, 1242 (2003). A defamation claim requires the

                                   8   plaintiff to demonstrate “(a) a publication that is (b) false, (c) defamatory, (d) unprivileged; and (e)

                                   9   that has a natural tendency to injure or that causes special damages.” Taus v. Loftus, 40 Cal. 4th

                                  10   683, 720 (2007). In particular, a plaintiff must “alleg[e] the substance of the defamatory

                                  11   statement” to state a claim for defamation, although he need not “state the exact words of the

                                  12   alleged slander.” Okun v. Superior Court, 29 Cal. 3d 442, 458 (1981) (citations omitted). Here,
Northern District of California
 United States District Court




                                  13   the complaint fails to allege the substance of the defamatory statements. It refers to Defendants

                                  14   disseminating “unfounded allegations of unprofessional conduct,” presumably about Mr. Jones,

                                  15   without further detail. Compl. ¶ 67. This is not enough. See Silicon Knights, Inc. v. Crystal

                                  16   Dynamics, Inc., 983 F. Supp. 1303, 1313–14 (N.D. Cal. 1997) (“[G]eneral allegations of the

                                  17   defamatory statements . . . do[] not identify the substance of what was stated by the Defendants.”).

                                  18          Accordingly, Mr. Jones’ defamation claim is DISMISSED with leave to amend to plead

                                  19   the substance of the allegedly defamatory statements.

                                  20   F.     Interference with Prospective Economic Advantage (Tenth Cause of Action)

                                  21          The elements of a claim for intentional interference with prospective economic advantage

                                  22   are: “(1) an economic relationship between the plaintiff and some third person containing the

                                  23   probability of future economic benefit to the plaintiff; (2) knowledge by the defendant of the

                                  24   existence of the relationship; (3) intentional acts on the part of the defendant designed to disrupt

                                  25   the relationship; (4) actual disruption of the relationship; and (5) damages to the plaintiff

                                  26   proximately caused by the acts of the defendant.” Blank v. Kirwan, 39 Cal.3d 311, 330 (1985).

                                  27   With respect to the first element, “[t]he law precludes recovery for overly speculative expectancies

                                  28   by initially requiring proof the business relationship contained the probability of future economic
                                                                                          8
                                   1   benefit to the plaintiff.” Westside Ctr. Assocs. v. Safeway Stores 23, Inc., 42 Cal. App. 4th 507,

                                   2   522 (1996) (emphasis in original) (citation and internal quotation marks omitted).

                                   3          Mr. Jones’ pleading is insufficient because it offers no factual allegations of prospective

                                   4   employment with identifiable third parties; his claim “overly speculative.” Westside, 42 Cal. App.

                                   5   4th at 522; see, e.g., Buxton v. Eagle Test Sys., Inc., No. C-08-04404 RMW, 2010 WL 1240749

                                   6   (N.D. Cal. Mar. 26, 2010).

                                   7          Accordingly, the interference with prospective economic advantage claim is DISMISSED

                                   8   with leave to amend and identify specific prospective employers interested in hiring Mr. Jones.

                                   9   G.     PAGA Claims (Twelfth Cause of Action)

                                  10          Under PAGA, an aggrieved employee may bring a civil action to collect civil penalties for

                                  11   [California] Labor Code violations previously only available in enforcement actions initiated by

                                  12   the State’s labor law enforcement agencies.” Caliber Bodyworks, Inc. v. Superior Court, 134 Cal.
Northern District of California
 United States District Court




                                  13   App. 4th 365, 374 (2005). Defendants argue that Mr. Jones’ PAGA claim fails because it was

                                  14   untimely and because he lacks standing to assert it.

                                  15          A claim for civil penalties under PAGA is governed by a one-year statute of limitations.

                                  16   Cal. Code Civ. P. § 340(a). In addition, a plaintiff pursuing a PAGA claim must first exhaust his

                                  17   or her administrative remedies by providing notice of the claim to the California Labor and

                                  18   Workforce Development Agency (“LWDA”). Cal. Lab. Code § 2699.3(a)(1). PAGA exempts

                                  19   this administrative exhaustion period from the limitations period. Id. § 2699.3(d). In other words,

                                  20   a PAGA claim is timely if the plaintiff asserts it in a complaint filed within one year of the

                                  21   operative Labor Code violation or sends the LWDA notice letter within one year.

                                  22          Mr. Jones filed his complaint and sent his PAGA notice to the LWDA on November 20,

                                  23   2018, more than a year after he was terminated on November 7, 2017. Recognizing that his

                                  24   PAGA claim is untimely, Mr. Jones seeks to apply the doctrine of equitable tolling. Opp. at 13.

                                  25   On occasion, courts have equitably tolled the PAGA statute of limitations where the circumstances

                                  26   so warranted. See, e.g., Pinder v. Employment Dev. Dep’t, No. CIV. S-13-817 LKK/AC, 2013

                                  27   WL 4482955, at *12 (E.D. Cal. Aug. 20, 2013); Williams v. Veolia Transportation Services, No.

                                  28   08-CV-2582-GW (AGRx), 2012 WL 12960640, *4 (C.D. Cal. Jun. 28, 2012). However, in a
                                                                                         9
                                   1   recent ruling, the California Court of Appeal appeared to hold that the doctrine of equitable tolling

                                   2   categorically does not apply to the statute of limitations in PAGA. See Brown v. Ralphs Grocery

                                   3   Co., 28 Cal. App. 5th 824, 840–41 (2018) (holding that the legislative intent behind PAGA

                                   4   foreclosed the availability of equitable tolling), review denied (Feb. 20, 2019). Thus, there

                                   5   appears to be a split of authority as to whether Mr. Jones can seek to equitable tolling.

                                   6          The Court need not resolve that question here, because Mr. Jones’ PAGA claim also

                                   7   suffers from a standing defect. PAGA allows “an aggrieved employee” to bring a civil action “on

                                   8   behalf of himself or herself and other current or former employees” for Labor Code violations.

                                   9   Cal. Lab. Code § 2699(a). An “‘aggrieved employee’ means any person who was employed by

                                  10   the alleged violator and against whom one or more of the alleged violations was committed.” Id.

                                  11   § 2699(c). The PAGA cause of action in the complaint alleges that “PLAINTIFF has articulated a

                                  12   claim on behalf of his 31 former employees (whether still employed or not) for the wages/
Northern District of California
 United States District Court




                                  13   commissions due them by Corporate Defendants.” Compl. ¶ 74 (emphasis added). His letter to

                                  14   the LWDA asserts the same. See Docket No. 23-1, Exh. B. Based on this allegation, Mr. Jones’

                                  15   does not have standing to bring a PAGA claim because it is premised on labor violations suffered

                                  16   by his employees, not himself. See Holak v. K Mart Corp., No. 1:12-CV-00304-AWI-MJ, 2015

                                  17   WL 2384895, at *5 (E.D. Cal. May 19, 2015) (finding that plaintiff lacked standing to prosecute

                                  18   PAGA claim “because none of the violations properly alleged in the PAGA claim . . . were

                                  19   committed against her”).

                                  20          Mr. Jones suggests in his opposition brief that the unpaid commissions due to his sales

                                  21   team also encompassed an incentive bonus due to him personally. Opp. at 14. But none of the

                                  22   paragraphs he cites specifically alleges that he was owed a bonus for the Rosneft deal. See Compl.

                                  23   ¶¶ 23, 31–34, 74. As noted above, the notice letter Mr. Jones sent to the LWDA, like the

                                  24   complaint, only appears to discuss commissions due to his sales team, and makes no mention of a

                                  25   bonus due to him. See Docket No. 23-1, Exh. B. As alleged, Mr. Jones has not given adequate

                                  26   notice of any PAGA claims that he has standing to bring.

                                  27          Because the Court cannot ascertain at this juncture that amendment of Mr. Jones’ PAGA

                                  28   claim would be futile, the claim is DISMISSED with leave to amend. However, the Court
                                                                                        10
                                   1   reminds Mr. Jones’ counsel that the PAGA claim, as with every other dismissed claim, should be

                                   2   reasserted in an amended complaint only it “warranted by existing law or by a nonfrivolous

                                   3   argument for extending, modifying, or reversing existing law or for establishing new law” in

                                   4   accordance with Federal Rule of Civil Procedure 11(b).

                                   5   H.     RICO Claims (Thirteenth Cause of Action)

                                   6          RICO “provides a private civil action to recover treble damages for injury ‘by reason of a

                                   7   violation of’ its substantive provisions.” Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 481 (1985)

                                   8   (quoting 18 U.S.C. § 1964(c)). “To have standing under § 1964(c), a civil RICO plaintiff must

                                   9   show: (1) that his alleged harm qualifies as injury to his business or property; and (2) that his harm

                                  10   was ‘by reason of’ the RICO violation, which requires the plaintiff to establish proximate

                                  11   causation.” Canyon Cty. v. Syngenta Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008) (citations

                                  12   omitted).
Northern District of California
 United States District Court




                                  13          Mr. Jones does not have standing to bring his RICO claim. The complaint alleges only

                                  14   that Defendants’ “pattern of racketeering consists of more than two events of email

                                  15   correspondence and extortion through which 31 employees were forced to release their legitimate

                                  16   claims to compensation if they wished to remain employed by BHGE.” Compl. ¶ 77. This refers

                                  17   to Mr. Jones’ allegation that in January 2018—after he had been terminated—BHGE offered the

                                  18   Rosneft Deal team a “bonus” on the condition that each employee signed a “waiver agreeing that

                                  19   the ‘bonus’ constituted the sum total of the commissions/bonuses/wages due for the deal.” Id. ¶¶

                                  20   40–42. Mr. Jones was never asked to sign such a waiver, and therefore cannot claim that he

                                  21   suffered any “injury to his business or property” as a result of Defendants’ alleged scheme.

                                  22   Canyon Cty., 519 F.3d at 972. Mr. Jones concedes that multiple aspects of his RICO claim “were

                                  23   not clearly stated in the Complaint,” and requests leave to amend. Opp. at 14.

                                  24          Accordingly, his RICO claim is DISMISSED with leave to amend to cure his standing

                                  25   and pleading defects. In doing so, Mr. Jones is reminded that his allegations must be pleaded with

                                  26   the particularity required to satisfy Rule 9(b), since his RICO claim sounds in fraud. See

                                  27   Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1400 (9th Cir. 1986).

                                  28
                                                                                        11
                                   1                                       IV.         CONCLUSION

                                   2          For the foregoing reasons, Defendants’ motion to dismiss is DENIED with respect to Mr.

                                   3   Jones’ claim for breach of the implied covenant of good faith and fair dealing, and GRANTED

                                   4   otherwise. Mr. Jones’ claims for restitution, IIED (to the extent it is not premised on allegations

                                   5   of discrimination), and NIED are DISMISSED with prejudice. His claims for breach of implied

                                   6   contract, breach of fiduciary duty, conversion, bailment, IIED (to the extent it are premised on

                                   7   allegations of discrimination), defamation, interference with prospective economic advantage,

                                   8   violations of PAGA, and violations of RICO are DISMISSED with leave to amend. The

                                   9   amended complaint shall be filed within 30 days of the date of this Order.

                                  10          As discussed at the March 28, 2019 hearing, it is further ORDERED that:

                                  11          (1) The parties will meet and confer regarding the scope of the claims Plaintiff will assert

                                  12              in his amended complaint to ensure that the complaint complies with Rule 11(b) and
Northern District of California
 United States District Court




                                  13              that the claims are not peripheral to the factual allegations;

                                  14          (2) The parties will produce initial discovery in accordance with General Order 71;

                                  15          (3) The parties will meet and confer regarding search terms to use for discovery regarding

                                  16              electronically stored information;

                                  17          (4) The parties will participate in a telephonic Case Management Conference with the

                                  18              Court on April 16, 2019 at 10:30 a.m.

                                  19

                                  20          This order disposes of Docket No. 23.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: April 15, 2019

                                  25

                                  26                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
                                                                                         12
